DETAILED ACTION
This is a first Office action on the merits to the application filed 10/7/2019. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 7/25/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1, 4, 5, 12, 14, 15, and 20 each recite “’Read Clock RT’”. The quotes around “Read Clock RT” should be removed as they do not serve any purpose.
Claims 4 and 14, in step d), “following response received on the previous call” should be changed to “following a response received on [[the]] a previous call”.
Claims 9 and 19, “accordingly” at the end of the claim should be deleted.
Claim 11, the first instance of “PTP” should be spelled out for clarity.
Claims 2, 3, 6-8, 10, 13, and 16-18 are also objected to for depending from respective objected base claims.
Appropriate correction is required.

Claim Interpretation
Claim Terms Interpreted Using Their Plain Meaning
The following terms are interpreted according to their plain meaning under a broadest reasonable interpretation. See MPEP § 2111.01.
The phrase “interface” is interpreted as “a shared boundary or connection between two dissimilar objects, devices or systems through which information is passed … [and] can be either physical or logical.” See “interface.” The Linux Information Project. 2005. [retrieved on 2021-10-05]. Retrieved from the Internet: <URL: www.linfo.org/interface.html>.
The phrase “kernel space” is interpreted as “[s]ystem memory … where the kernel (i.e., the core of the operating system) executes (i.e., runs) and provides services.” See “kernel space.” The Linux Information Project. 2005. [retrieved on 2021-10-06]. Retrieved from the Internet: <URL: www.linfo.org/kernel_space.html>. (Emphasis omitted.)
The phrase “user space” is interpreted as “that portion of system memory in which user processes run.” See “user space.” The Linux Information Project. 2005. [retrieved on 2021-10-05]. Retrieved from the Internet: <URL: www.linfo.org/user_space.html>. (Emphasis omitted.)

Express Definition in the Specification
The term “Read Clock RT” is explicitly defined in the Specification as a “command triggering SCI 103 to derive system time from Clock RT 104 and further deliver the obtained value to the time client”. Spec. p. 8, ll. 25-27.

Claim Limitations Interpreted under 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claims 1, 12, and 20, “a time agent component … to measure … and to derive”. The term “component” is a generic placeholder as it has no particular meaning or common usage in the art, has the associated functions of “to measure” and “to derive”, and is not further defined by any other claimed structure, noting that the work “time agent” is not structural.
In claims 1, 12, and 20, “received from the time client”. That is, the “client” is a generic placeholder as it has no particular meaning or common usage in the art, has the associated function of “transmitting” (i.e., “received from”), and is not further defined by any other claimed structure, noting the word “time” is not structural. See also
In claims 3 and 13, “calculating [a corrected system time] by the time agent component”.
In claims 4 and 14, “issuing [calls] by the time agent component”.
In claims 4 and 14, “registering [system time and a time received in response to a last call] by a time agent component”.
In claims 5 and 15, “the time agent component to measure data … and to obtain a set of data”.
In claims 5 and 15, “a system time request received from the time client”.
In claims 8 and 18, “the set of data … is maintained by the time agent component”.
In claims 9 and 19, “the [System Call Interface] … obtains … the data … and calculates the corrected system time”. The term “interface” is a generic placeholder as it has no particular meaning or common usage in the art that would impart any required or specific structure (see note on the term “interface” above), has the associated functions of “obtain” and “calculate”, and is not further defined by any other claimed structure, noting that the phrase “system call” is not structural.
In claim 11, “exchanging, by the time agent component, PTP sync messages”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “time agent component [is] located in the user space”. As noted above, the “user space” is defined as a reserved portion of memory, that is, a structural portion of the memory that is reserved for user applications, etc. The Specification on page 9, lines 7-9, explicitly notes the “time agent component can be implemented in any appropriate combination of software, firmware and/or hardware as one or more time clients operating in conjunction with [an Operating System].” (Emphasis added.) Thus, when 
The “System Call Interface (SCI) [is] located in a kernel space”. As noted above, the “kernel space,” like the “user space,” is a reserved portion of memory, that is, a structural portion of the memory that is reserved for operating system functions. Also, as noted above, the general meaning of the term “interface” can be both logical and physical. While the Specification does not specifically limit the term “interface” to structure (see Spec. p. 7, l. 29, p. 8, ll. 22-27), the SCI is considered to invoke section 112(f) and, therefore, must be limited to a structure. As a result, the SCI must be interpreted as an allocated portion of physical system memory.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Section 112(f) Interpretation of “time client”
Claims 1, 5, 12, 15, and 20 recite the limitation “time client” and the associated functions, and the limitation has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I. While, for the sake of examination, the term will be considered to invoke section 112(f), the ultimate result of the 112(f) analysis is inconclusive. As a result, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or not.
In is unclear from the language in each of claims 1, 5, 12, 15, and 20 whether the element “time client” is required to be part of the claim as an entity executing the associated claimed steps (claims 1 and 12) or functions (claims 12, 15, and 20), and thus, requires an analysis under section 112(f). For example, claim 1 recites, “sending by the SCI the corrected system time in response to a ‘Read Clock RT’ call received from the time client.” The “sending” step is clearly required, but it is unclear if the method expressly requires the “time client” to transmit (i.e., the “SCI” to receive from the “time client”) the response. As a result, the boundaries of this claim limitation as recited in claims 1, 15, 12, 15, and 20 are ambiguous; therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Indefiniteness Issues
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 12, and 20 each recite, albeit in slightly different ways, “sending by the SCI the corrected system time in response to a ‘Read Clock RT’ call received from the time client.” The “sending” step is clearly required, but it is unclear if the “time client” is required to transmit (i.e., the “SCI” to receive from the “time client”) the response. As a result, the boundaries of this claim limitation as recited in claims 1, 15, 12, 15, and 20 are ambiguous; therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1, 12, and 20 also recite, “using a time agent component located in the user space to measure data indicative of delay in a system time delivery and to derive therefrom a system time 
To remedy this issue, “therefrom” should be amended to “from the data”, which is what is believed the term “therefrom” is referencing.

Claims 4 and 14 each recite, “measuring data indicative of delay in the system time delivery and to deriving therefrom the system time delivery error.” The term “therefrom” is ambiguous because it is unclear exactly what is being referenced. As a result, claims 4 and 14 are indefinite for this reason.
To remedy this issue, “therefrom” should be amended to “from the data”, which is what is believed the term “therefrom” is referencing

Claims 5 and 15 each recite, “in response to a system time request received from the time client, recognizing priority thereof”. The term “thereof” is ambiguous because it is unclear if it is referring to “a system time request” or “the time client”. As a result, claims 5 and 15 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
To remedy this, the phrase “recognizing priority thereof” could be changed to “recognizing priority of the time client”. See Spec. p. 12, ll. 5-9.

Claim 10 recites, “comparing the obtained value of loop time” and “the determined discrepancy between the values”. Both of these limitations lack proper antecedent basis. There is not previously recited “obtaining a value of loop time” nor of “determining discrepancies between the values”. While it is believed these limitations refer to “determining a loop time” and “comparing the obtained value of loop time with one or more values of loop time”, respectively, they are different enough to create 
To remedy this, the phrases should be amended consistent with the previously recited language providing antecedent basis support.

Claim 11 recites, “wherein operations … g) – i) are provided” and “a precise reference”. These limitations create indefiniteness for the following reasons.
The phrase “operations … g) – i) are provided” lacks proper antecedent basis because there are no operations previously recited listed as “g) – i)”.
The term “precise” is a relative term which renders the claim indefinite. The term “precise” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree (see e.g., Spec. p. 14, l. 27, which gives an example of a “precise reference” but does not explain what about the example makes the reference “precise”), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since there is no context or basis to determine what makes “a precise reference” and what does not.

Claims 2, 3, 6-9, 13, and 16-19 are also rejected under section 112(b) as indefinite at least due to their respective dependencies from rejected base claims.

Allowable Subject Matter
Independent claims 1, 12, and 20 (and thus also dependent claims 2-4, 6-9, 13, 14, and 16-19) would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations as they are recited in at least independent claims 1, 12, and 20.
Claim 1 is directed to a “method of time delivery in a computing system comprising a system call interface (SCI) located in a kernel space and operatively connected to a time client located in a user space”. Claim 12 is directed to a “computing system comprising a kernel space and a user space, the kernel space comprising a system call interface (SCI) operatively connected to a time client and a time agent component located in the user space,” with the system configured to perform functions virtually identical to the steps performed by the method of claim 1. Claim 20 is directed to a “non-transitory computer-readable medium comprising instructions that, when executed by a computing system comprising a system call interface (SCI) located in a kernel space and operatively connected to a time client located in a user space, cause the computing system to” perform functions virtually identical to the steps performed by the method of claim 1.
Taking claim 1 as a representative claim, none of the prior art of record teaches or suggests “a time agent component located in the user space to measure data indicative of a delay in a system time delivery and to derive [from the data] a system time delivery error,” and, in addition to enabling correction of system time, “sending by the SCI the corrected system time in response to a Read Clock RT call received from the time client.”
The closest prior art of record teaches re-synchronizing a clock between network entities (but not necessarily in the same computing system, i.e., computer, as the instant application) (see U.S. 2002/0129291), correcting clock drift in a multiprocessor system (U.S. 5,805,870), time correction in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As noted in the Allowable Subject Matter section, U.S. Pat. Appl. Publ’n Nos. 2002/0129291, 2003/0221138, and 2007/0288785, as well as U.S. Pat. No. 5,805,870 are all pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413